 PROB 12C                                                                        Report Date: December 19, 2018
(6/16)
                                                                                          FILED IN THE
                                       United States District Court                   U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                 Dec 20, 2018
                                        Eastern District of Washington               SEAN F. MCAVOY, CLERK




                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Roberta Jean Peone                      Case Number: 0980 2:18CR00116-RMP-1
 Address of Offender:                          Spokane Valley, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Edward J. Lodge, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: December 15, 2015
 Original Offense:        Conspiracy, 18 U.S.C. § 371
 Original Sentence:       Prison - 95 days;                Type of Supervision: Supervised Release
                          TSR - 36 days

 Revocation               Prison - 7 months
 Sentence:                TSR - 21 months
 (April 25, 2017)
 Asst. U.S. Attorney:     Russell E Smoot                  Date Supervision Commenced: September 15, 2017
 Defense Attorney:        J Houston Goddard                Date Supervision Expires: June 14, 2019


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 10/31/2018, 11/15/2018 and 11/27/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation Number        Nature of Noncompliance

            8           Mandatory Condition #7: You must make restitution in accordance with 18 U.S.C. §§
                        2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

                        Supporting Evidence: Roberta Peone violated the terms of her supervised release by failing
                        to make restitution payments since, on or about January 15, 2018.

                        On September 25, 2017, Ms. Peone’s term of supervised release commenced with the
                        District of Idaho. In December 2017, her case was transferred to the Eastern District of
                        Washington.

                        On December 20, 2017, a supervision intake was completed. The conditions of supervised
                        release were reviewed with her and she signed a copy of the judgment acknowledging an
                        understanding of the conditions imposed by the Court, which includes mandatory condition
                        number 7, as noted above. In addition, Ms. Peone signed a restitution agreement form,
                        agreeing to pay $25 or 10% of her household income monthly beginning January 15, 2018.
Prob12C
Re: Peone, Roberta Jean
December 19, 2018
Page 2

                       Ms. Peone has failed to make any restitution payments since supervision commenced in this
                       matter.
          9            Special Condition #5: The defendant shall participate in a program of testing and treatment
                       for drug and alcohol abuse, as directed by the probation officer. The cost to be paid by both
                       the defendant and the government based upon the defendant’s ability to pay.

                       Supporting Evidence: Roberta Peone violated the terms of her supervised release by failing
                       to appear for random urinalysis testing on or about December 11 and 13, 2018.

                       On September 25, 2017, Ms. Peone’s term of supervised release commenced with the
                       District of Idaho. In December 2017, her case was transferred to the Eastern District of
                       Washington. On December 20, 2017, a supervision intake was completed. The conditions
                       of supervised release were reviewed with her and she signed a copy of the judgment
                       acknowledging an understanding of the conditions imposed by the Court, which includes
                       special condition number 5, as noted above.

                       On August 9, 2018, as a result of methamphetamine use, Ms. Peone was placed on phase
                       drug testing. Ms. Peone was directed to call the drug testing line daily. If her color was
                       called for that day, she is expected to appear for a urinalysis that same day.

                       Pioneer Counseling Services reported that Ms. Peone failed to appear for random urinalysis
                       testing on the above-noted dates.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      December 19, 2018
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer
Prob12C
Re: Peone, Roberta Jean
December 19, 2018
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                           12/19/2018

                                                                    Date
